Exhibit 10.1

 

               
                                                                                               
October 17, 2007

 

Dear Paula:

 

This letter confirms our agreement regarding the reinstatement of certain
relocation benefits under Qwest’s Tier 1 Relocation Policy (the “Policy”).  In
August 2004, the Company agreed to pay the reasonable and customary closing
costs associated with the purchase of a home in Denver, as set forth on page 27
of the Policy.  In addition, the Company has now agreed to provide the following
benefits:

 

1.  Shipping of household goods as set forth in Section IV of the Policy.

2.  Participation in the Qwest Home Sale Plan as set forth in Section VI of the
Policy.

 

The benefits set forth in this letter are the only additional relocation
benefits the Company will provide. The Company will not provide the other
benefits described in the Policy.  We look forward to having you and your family
in the Denver area.

 

 

Sincerely,

 

 

 

/s/ Teresa A. Taylor

 

Teresa A. Taylor

 

Executive Vice President and

 

Chief Administrative Officer

 

--------------------------------------------------------------------------------